UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MADELEINE MICHELE EKANG BANACK,      
                       Petitioner,
                v.
                                              No. 02-1803
U.S. IMMIGRATION & NATURALIZATION
SERVICE; JOHN ASHCROFT,
                      Respondents.
                                     
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A76-416-524)

                     Submitted: May 20, 2003

                     Decided: May 30, 2003

     Before WILKINSON, MOTZ, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                           COUNSEL

Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Genevieve Holm, Trial
Attorney, Leslie M. McKay, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.
2                          BANACK v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Madeleine Michele Ekang Banack, a native and citizen of Gabon,
petitions for review of an order of the Board of Immigration Appeals
("Board") affirming without opinion the immigration judge’s order
denying her applications for asylum and withholding of removal.

   The decision to grant or deny asylum relief is conclusive "unless
manifestly contrary to the law and an abuse of discretion." 8 U.S.C.
§ 1252(b)(4)(D) (2000). We conclude that the record supports the
immigration judge’s conclusion that Banack failed to establish her eli-
gibility for asylum. See 8 C.F.R. § 208.13(a) (2003); Gonahasa v.
INS, 181 F.3d 538, 541 (4th Cir. 1999). As the decision in this case
is not manifestly contrary to law, we cannot grant the relief that
Banack seeks.

   Additionally, we uphold the immigration judge’s denial of
Banack’s application for withholding of removal. The standard for
withholding of removal is more stringent than that for granting asy-
lum. Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999). To qualify for
withholding of removal, an applicant must demonstrate "a clear prob-
ability of persecution." INS v. Cardoza-Fonseca, 480 U.S. 421, 430-
31 (1987). Because Banack fails to show that she is eligible for asy-
lum, she cannot meet the higher standard for withholding of deporta-
tion.

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                 PETITION DENIED